IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00175-CR

REGINALD KEITH THOMAS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-290-C1


                                        ORDER


       On January 11, 2019 Appellant’s request for an extension of time to file his

response to a motion to withdraw and a supporting Anders brief was filed in this appeal.

Appellant had requested 90 additional days because his access to the law library where

he is in prison, and his legal knowledge, is limited. The document was not properly

served. See TEX. R. APP. P. 9.5. The Clerk of this Court does not accept service for the

McLennan County District Attorney. Nevertheless, we used Rule 2 to proceed to a timely

disposition of appellant’s request. Id. 2.
       In an order issued on January 23, 2019, we noted that because appellant need not

file a formal brief which contains specific references to the record or case authorities but

only a response to counsel’s motion to withdraw and Anders brief, appellant’s response

would be sufficient if it directed the Court to the issues upon which appellant believed

the trial court erred. Further, we noted that in conducting its review of the entire record

for possible error, the Court would give special attention to the issues to which the Court

was directed by appellant’s response. Thus, if the Court was persuaded that an issue was

not frivolous and might support an argument for error, then the Court would remand the

appeal to the trial court for the appointment of new counsel to fully brief the issue. See

In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008).

       Accordingly, because the form of a response to an Anders brief is relatively less

restrictive in nature than that which is necessary for a formal brief, appellant’s motion for

extension of time to file his response was granted only in part. Appellant’s response was

ordered to be filed within 35 days from the date of the order. That made the due date

February 27, 2019.

       Notwithstanding our observations and ruling, on February 21, 2019, appellant

filed another motion, the Second motion, for extension of time. He titled the motion as

the “First” motion for extension of time and ignored the earlier motion and the order,

which granted his first motion in part, other than he recalculated the due date of his

response. In the Second motion, he again requested a 90 day extension. In the Second

motion, he not only asserted that it was the first motion, but he also gave the same reasons

previously stated and did not explain any change in circumstances, progress made or

Thomas v. State                                                                        Page 2
lack thereof, or provide additional reasons to justify his request for an additional 90 days

to file his response. His Second motion was also not properly served in that he served

the Clerk of this Court rather than the parties to the appeal. See TEX. R. APP. P. 9.5.

       On February 26, 2019, appellant’s Second motion was granted. It should not have

been. Appellant’s misrepresentations to the Court, which initially went unnoticed and

were accepted, have not gone undetected. Accordingly, the Court’s February 26, 2019

order is withdrawn. Appellant’s Second motion for extension of time, filed on February

21, 2019, is denied. Appellant’s response to his counsel’s motion to withdraw and Anders

brief in support thereof must be filed on or before 14 days from the date of this Order.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Letter order withdrawn
Motion denied
Order issued and filed March 13, 2019




Thomas v. State                                                                           Page 3